      Case 3:14-cr-00063-LRH-WGC Document 71 Filed 08/18/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT

                                DISTRICT OF NEVADA

                                          ***
 UNITED STATES OF AMERICA,                   Case No. 3:14-cr-00063-LRH-WGC

                             Plaintiff,      MINUTE ORDER

        v.                                   August 18, 2020

 JENNIFER ANN FULCHER,

                          Defendant.



PRESENT: THE HONORABLE LARRY R. HICKS, UNITED STATES DISTRICT JUDGE
DEPUTY CLERK:       NONE APPEARING              REPORTER: NONE APPEARING
COUNSEL FOR PLAINTIFF(S):                 NONE APPEARING
COUNSEL FOR DEFENDANT(S):                 NONE APPEARING
MINUTE ORDER IN CHAMBERS:
       Before the court is the government's Notice of Appearance and Substitution of
Counsel (ECF No. 63) in which the government seeks to substitute in Richard B. Casper
in the place of James E. Keller and Elizabeth Olson White. Good cause appearing,

     IT IS HEREBY ORDERED that the government's Notice of Appearance and
Substitution of Counsel (ECF No. 63) is GRANTED.

     IT IS SO ORDERED.
                                              DEBRA K. KEMPI, CLERK

                                              By:              /s/

                                                           Deputy Clerk
